TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 9, 2015



                                     NO. 03-15-00129-CV


                          Divina De Guzman Roche Fox, Appellant

                                                v.

                                    Kenneth Fox, Appellee




        APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on January 26, 2015. Having

reviewed the record, it appears to the Court that appellant has failed to prosecute her appeal by

paying or making arrangements to pay for the clerk’s record. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.